DeNt, Judge,
(concurring):
I concur in the syllabus and conclusion in'this ease, but not in all that the reasoning or language used may import.
Section 59, Chapter 125, Code, applies only to bills for relief and then only to the effect of a denial in an answer of a material allegation contained in a bill and provides that such denial shall only "put the plaintiff on satisfactory proof of the truth of such allegation, and any evidence which satisfies the court or jury of the truth thereof shall be sufficient to establish the same.” This does not change the former practice except as to the quantity of proof required to overcome the denial in an answer of an allegation contained in a bill. 2 Tuck. Com., 493. In .all other respects the force of an answer remains unchanged. This statute does not apply to bills purely for discovery. It would be a strange anomoly to permit the plaintiff to apply fox a discovery and then after the discovery is had, permit him to proceed to overcome it by proof in the same suit. He may not use the discovery obtained, but if he does use it he vouches for its truth; otherwise he would be permitted to prove and disprove at the same time.
Where a discovery is sought in a bill for relief, the plaintiff is . bound by the answer in so far as it is responsive to the bill and free from evasion, unless it is overcome by evidence which satisfies the court that it is false. This clearly is within the meaning of the statute. 1 En. Plead. & Prac. 914. So this Court held in the case of Johnson v. Riley, 41 W. Va. 147. A wrong construction entirely is put upon section 38, chapter 125, Code, which reads as follows: "If the plaintiff desire the defendant to answer the bill on oath, he must verify his bill by affidavit and if the bill be so verified, the defendant must in like manner verify his answer. But if the bill be not verified the defendant need not verify his answer, and if he does so, it shall not be entitled *64to any more weight in the cause than if it had not been verified.” Bjr a misconstruction, the latter clause of the last sentence is made to apply to the first sentence so as to make it read, “If the plaintiff desire the defendant to answer the hill on oath, he must verify his bill by affidavit, and if the bill be so verified, the defendant must in like manner verify his answer, and if he does so, it shall not he entitled io any more weight in the' cause than if it had not been verified." This construction is so unjustifiable as to be almost humorous. The meaning of the statute is too plain for any such misconception, and this is that if the bill be verified the answer must likewise be verified, and if so, it has the same force and effect as it always had, except as modified by section 59, cited. But if the bill be not verified, the answer need not be, and if it is, it shall have no more force and effect than if it were not so verified for the very good reason that the plaintiff, in not verifying the bill, has not appealed to the defendant’s con-sccience. If, however, the plaintiff does verify his bill, and thereby appeals to the defendant’s conscience, there is no good reason why the answer in so far as responsive to the bill should not be taken as true until impeached by evidence satisfactory to the court. And there is good reason why it should be taken as true until overcome by satisfactory proof, and this is that the defendant as to such matter has been virtually made a witness of by the plaintiff who put him to his oath, and having thus testified, it would be merely productive of delay to require him to again testify, unless the plaintiff shows by satisfactory proof that his responses to his interrogatories are false at least in some particular. If the plaintiff cannot do this, it must be presumed that if.the defendant is again interrogated, his responses will be to the same effect. One of the obpects of having the bill verified is to do away with the necessity of taking proof, and if the defendant has purged his conscience, and the plaintiff can show nothing to the contrary why delay the case for further proof? This is a long established practice which the statute has merely emphasized, except as to the amount of proof required instead of having overthrown, and it is a practice that should be retained for the expeditious disposition of causes, and the dispatch of business.